DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on April 28, 2021 has been entered and made of record. Claims 1, 3 - 7, 9, 11 – 15 and 17 - 20 have been amended. Claims 2 and 10 have been cancelled. Claims 1, 3 - 9, and 11 – 20 are currently pending in the application. 

 Response to Arguments
Applicant’s submitted Replacement Drawings have overcome the drawing objections previously set forth in the Non-Final Office Action mailed February 2, 2021. Applicant’s amendments to the claims have overcome the claim objections and the 35 U.S.C. 101 rejections. Accordingly, the objections and rejections are withdrawn.
Applicant’s arguments see pages 10 – 13 with respect to the rejection of claims under 35 U.S.C. 103 as being unpatentable over HSIANG et al. (US 2018/0332288 A1) and Panusopone et al. (US 2017/0347095 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 12 that “Panusopone, alone or in combination with Hsiang, cannot reasonably teach or suggest the distinguishing features of claim l, because Panusopone discloses a method of partitioning a video coding block for Joint Video Exploration Team (JVET)” and “that Panusopone, alone or in combination with Hsiang, does not teach or suggest the 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over HSIANG et al. (US 2018/0332288 A1) referred to as HSIANG hereinafter, and in view of Panusopone et al. (US 2017/0347095 A1) referred to as Panusopone hereinafter.
Regarding Claim 1, HSIANG teaches a picture encoding apparatus (Par. [0015] A method and apparatus for applying entropy coding to a symbol associated with a block for video encoding or decoding performed by a video encoder or a video decoder) comprising processing circuitry (Par. [0050], one or more circuit circuits integrated into a video compression chip or program code integrated into video compression software to perform the processing described) configured to: 
hierarchically partition a block of picture data into sub-blocks (Par [0027], partitioning an initial block using a quadtree structure, a binary-tree structure or a combined quadtree plus binary-tree structure (i.e. hierarchically partition), example Fig. 5);  
determine that a sub-block being encoded belongs to sized partitioned block (Par. [0015], information related to at least a block shape (i.e. size) or a partition depth (i.e. sub-block) of the current block);  
prepare a list of neighboring blocks (Par. [0030], Table 3) for the sub-block of the sized partitioned block based on a size of the sub-block of the sized partitioned block (Par. [0030], the context modelling is further conditioned on the binary tree depth of the current block, where "W" and "H" denotes the width and height of the current block) and a partitioning type of at least one neighboring block of the sized partitioned block ((Par. [0030], Table 3, # of neighbouring CUs with 0 1 2 0 1 2 greater combined QTBT depth); and 
derive a context model that is used to encode split information of the sub-block of the sized partitioned block into a bit stream based on the list of neighboring blocks (Par. [0028], the context modelling takes into account of the information related to the binary tree depth of the neighbouring blocks and the binary tree depth of the current block (i.e. sub-blocks), where the split decision may be signaled for the current block). 
While HSIANG teaches different block sizes (see Par. [0016], When the current context is determined based on the partition depth of the current block, the current context may be further determined based on the block size of the current block if different block sizes of the initial block are used), HSIANG does not specifically teach unequally-sized partitioned block.
Therefore, HSIANG fails to explicitly teach determine that a sub-block being encoded belongs to an unequally-sized partitioned block, wherein the sub-block of the unequally-sized partitioned block is one of a smaller sub-block of the unequally-sized partitioned block and a larger sub-block of the unequally-sized partitioned block.
determine that a sub-block (i.e. child node) being encoded belongs to an unequally-sized partitioned block (Fig. 6A, Par. [0076], for node A, first a 3:1 partition occurs (i.e. unequally-sized partitioned block) resulting in a larger child node B (represented by 102j+102p+102q) and smaller child node C (represented by 102r+102s)), wherein the sub-block of the unequally-sized partitioned block is one of a smaller sub-block of the unequally-sized partitioned block and a larger sub-block of the unequally-sized partitioned block (Fig. 6A, Par. [0076], a 3:1 partition occurs resulting in a larger child node B (represented by 102j+102p+102q) (i.e. larger sub-block are unequally-sized partitioned blocks)) and smaller child node C (represented by 102r+102s), (i.e. smaller sub-block which are unequally-sized partitioned blocks). Smaller child node C is further 3:1 asymmetrically partitioned into child units D (102r) and E (102s).  The larger node B is partitioned using 1:2 asymmetrical partitioning, into larger child unit F (102j) and smaller child node G (102p+102q).  Smaller child node G is symmetrically binary partitioned in to H 102p and I 102q)). 
 References HSIANG and Panusopone are considered to be analogous art because they relate to block partitioning. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying asymmetric or unequally sized partitioned blocks as suggested by Panusopone in the invention of HSIANG in order for flexible coding block structure which allows asymmetrical partitioning as part of a quadtree plus binary tree (QTBT) structure (See. Panusopone, Par. [0029]).

Regarding Claim 2, has been cancelled. 

Regarding Claim 8, HSIANG in view of Panusopone teaches Claim 1. Panusopone further teaches wherein the hierarchical partitioning comprises one of an asymmetric partitioning (Par. [0072], FIG. 6B depicts the tree structure (i.e. hierarchical partitioning) of the block structure of FIG. 6A, where FIG. 6A illustrates an example of a proposed QTBT that includes partitioning using asymmetric partitioning) and a triple-tree partitioning (Fig. 6A, CU 102p+102q, CU 102j, CU102r+CU102s.Also, Par. [0070], FIG. 5E illustrates embodiments for additional constraints placed on the QTBT partitioning, where each of Types 1-4 provide variations in the vertical and/or horizontal partition (i.e. triple-tree partitioning)). It would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying asymmetric and triple-tree partitioning as suggested by Panusopone in the invention of HSIANG in order to reduce overhead (See. Panusopone, Par. [0070]).

Regarding Claims 9 and 16, the limitations are similar to those treated in the above rejections, and are met by the reference as discussed above.  Claims 9 and 16, however recite a decoding apparatus, rather than an encoding apparatus, which is similar in structure expect in reverse operation. Therefore, Claims 9 and 16 are rejected for the same reasons of obviousness as used above.

Method Claims 17 and 18 are drawn to the method of using the corresponding apparatus claimed in Claims 1 and 9.  Therefore method Claims 17 and 18 correspond to apparatus claims 1 and 9 and are rejected for the same reasons of obviousness as used above.

Regarding Claim 19, HSIANG in view of Panusopone teaches Claim 18. HSIANG further teaches a non-transitory computer-readable medium having computer-executable program stored thereon and configured to perform a method (Par. [0050], program code integrated into video compression software to perform the processing), when the computer-executable program is executed on a computing device (Par. [0050], processors can be configured to perform particular tasks according to the invention, by executing machine-readable software code or firmware code).

Regarding Claim 20, HSIANG in view of Panusopone teaches Claim 17. HSIANG further teaches a non-transitory computer-readable medium having computer-executable program and configured to perform a method (Par. [0050], program code integrated into video compression software to perform the processing), when the computer-executable program is executed on a computing device (Par. [0050], processors can be configured to perform particular tasks according to the invention, by executing machine-readable software code or firmware code).

 Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HSIANG (US 2018/0332288 A1), in view of Panusopone (US 2017/0347095 A1), and in further view of YAMAMOTO et al. (US 2015/0312588 A1) referred to as YAMAMOTO hereinafter.
Regarding Claim 3, HSIANG in view of Panusopone teaches Claim 1. HSIANG in view of Panusopone fails to explicitly teach wherein the sub-block being encoded is a larger sub-block of the unequally-sized partitioned block, and wherein the processing circuitry is further configured to: include a neighboring block of the unequally-sized partitioned block in the list of neighboring 
However, YAMAMOTO teaches wherein the sub-block being encoded is the larger sub-block of the unequally-sized partitioned block, and wherein the processing circuitry is further configured to: include a neighboring block of the unequally-sized partitioned block in the list of neighboring blocks of the larger sub-block; and omit the smaller sub-block of the unequally-sized partitioned block from the list of neighboring blocks of the larger sub-block (Par. [0521], the merge candidate derivation process regarding bi-predictive merge candidates is omitted for a small size PU).
 References HSIANG, Panusopone and YAMAMOTO are considered to be analogous art because they relate to block partitioning. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying omitting smaller blocks as suggested by YAMAMOTO in the inventions of HSIANG and Panusopone resulting in a reduction in the amount of processing taken to derive merge candidates (See. YAMAMOTO, Par. [0521]).

Regarding Claim 4, HSIANG in combination with Panusopone and YAMAMOTO teaches Claim 3. YAMAMOTO further teaches wherein the processing circuitry is further configured to: omit a neighboring block of the unequally-sized partitioned block from the list of neighboring blocks of the larger block, the neighboring block being the smaller sub-block of an unequally-sized partitioned block (Par. [0064], The 3:1 partitioning shown in FIG. 5C of at least one of the square nodes partitioned from the parent node may be partitioned in to 

Regarding Claims 11 and 12, the limitations are similar to those treated in the above rejections, and are met by the reference as discussed above.  Claims 11 and 12 however recite a decoding apparatus, rather than an encoding apparatus, which is similar in structure expect in reverse operation. Therefore, Claims 11 and 12 are rejected for the same reasons of obviousness as used above.
 
Allowable Subject Matter
Claims 5 - 7 and 13 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 5, 6, 13 and 14 specifically defines omitting a neighboring block adjacent to a shorter side of the smaller sub-block, the neighboring block failing to be the smaller sub-block of the unequally-sized partitioned block, from the list of neighboring blocks of the smaller sub-block that is not readily taught or suggested by the prior art uncovered during search or made of record. Claims 7 and 15 specifically defines omitting the larger sub-block of the of the unequally-sized partitioned block based on that the smaller sub-block is not aligned with a left or a top side of the unequally-sized partitioned block and omitting a second neighboring block of the unequally-sized partitioned block from the list of neighboring blocks of the smaller sub-block, the second neighboring block being the larger sub-block of the unequally-sized partitioned block that is not readily taught or suggested by the prior art uncovered during search or made of record. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/Susan E. Hodges/Primary Examiner, Art Unit 2425